      Case 3:18-mj-00611-JAM Document 88 Filed 08/04/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                       :
                      vs.                      :   CRIMINAL NO. 3:18mj611 (JAM)
TODD MILLER                                    :   August 4, 2019


                    MOTION TO WITHDRAW AS APPOINTED COUNSEL

      Undersigned counsel, Tracy Hayes, respectfully requests leave to withdraw as

counsel for the Defendant, Todd Miller, in the above-captioned case. Counsel states the

following grounds in support of this motion.

      The Office of the Federal Defender was appointed to represent Mr. Miller on April

10, 2018. The Defendant subsequently retained private counsel, who filed an appearance

on July 29, 2019.

      WHEREFORE, the undersigned requests that the Court terminate the appearance

of the Office of the Federal Defender.
      Case 3:18-mj-00611-JAM Document 88 Filed 08/04/19 Page 2 of 2




                                              Respectfully submitted,

                                               THE DEFENDANT,
                                               Todd Miller




Dated: August 4, 2019

                                                          /s/ Tracy Hayes
                                              Tracy Hayes
                                              Assistant Federal Defender
                                              265 Church Street, Suite 702
                                              New Haven, CT. 06510
                                              Bar No. phv06527
                                              (203) 498-4200
                                              Email: tracy_hayes@fd.org




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 4, 2019, a copy of the foregoing Motion was
filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.



                                         /s/ Tracy Hayes
                                         Tracy Hayes
